DISSENTING OPINION BY
BARBER, JUDGE
I concur in the views expressed in the dissenting opinion of Judge Smith.
*52It seems to me that the opinion of the majority fails to give due-force to the scope and intent of the Tariff Act of 1922.
Of course, the purpose of Congress was to provide therein for customs duties on imported merchandise so long as the act remained in force. That is clearly indicated by the first section of Title I, wherein under the subhead of “ Dutiable list” it is stated in positive language-that, except as otherwise specially provided for in the act, there shall be levied, collected, and paid upon all imported articles the rates of duty prescribed by the paragraphs of that list.
The same purpose is evidenced in section 644, which expressly repeals all laws inconsistent with the provisions of the act.
The precise question, therefore, is whether the duties provided in paragraph 62, which is part of Title I of the act, are all the customs duties that can be assessed on the merchandise here. I think they are.
A careful examination of such cases as are cited in the majority opinion to the proposition that the rule of repeal by implication is-more stringently applied in considering customs statutes than those of a general nature will, I think, show that the authorities that gave rise to the announcement and application of that rule considered statutes that imposed special taxes, statutes that were amenda-tory of earlier ones, or contained provisions that were auxiliary thereto for the purpose of more effectually guarding against fraud in the collection of revenue.
It is manifest that the Tariff Act of 1922 is in none of these classes"
The applicable rule as to repeals by implication is well stated in City Realty Co. v. Robinson, 183 Fed. 176 — cited in the main opinion — as follows:
Repeals of statutes by implication are not favored, and, unless it clearly appears-that the two acts are so inconsistent that they can not be reconciled and stand together, the former act will not be deemed as having been repealed. Also, that when the Legislature takes up the whole subject anew and covers the entire-subject-matter of the former statute, and evidently intends it as a substitute-for it, the prior act will be repealed thereby, although there may be no express-words to that effect, and there may be in the old act provisions not embraced in the new act.
A-'ni ing this rule, I can reach no other conclusion than that Congress intended, as already stated, that the customs duties provided ■- or in the act of 1922 were to supersede such duties provided for by any prior statute. If section 600 (c) had expressly denominated 'the-tax bjuerain imposed to be a customs duty, I think the question here-never would have arisen.
Congress exercised meticulous care in the act of 1922 whenever commodities containing alcohol were mentioned. See, for instance,, paragraphs 10, 13, 34, 35, 39, 40, 58, 59, and 63 of the dutiable and 1567, 1568, and 1631 of the free lists.
Paragraph 750 contains the specific provision that berries and fruits-prepared or preserved containing 5 per centum or more of alcohol shall *53"be dutiable at $5 per proof gallon on the alcohol contained therein, in addition to the rates prescribed therefor in Title I, and also that nothing in the act shall be construed as permitting the importation ■of intoxicating liquor in violation of the eighteenth amendment to the ■■Constitution or any act of Congress providing for its enforcement.
Paragraph 801 provides that “the duties prescribed in Schedule 8 ■and imposed in Title I shall be in addition to the internal-revenue taxes imposed under existing law or any subsequent act.”
I think this provision, when considered in connection with the first part of section 1 already referred to, clearly implies that the duties imposed by Title I were all the customs duties to be thereafter collected on the merchandise named in that title; that the only addition that could be made thereto were the internal-revenue taxes imposed by other statutes, and not that the duties imposed in Title I were in addition to some other customs duty.
The opening declaration of the report of the Committee on Ways and Means, quoted in the main opinion, confirms that yiew so far as perfumery is concerned. It stated that—
The present tariff bill carries for the first time a logical arrangement and gradation of duties on perfume materials and finished perfumes.
If other customs duties were also assessable thereon by virtue of prior statutes, that statement was either inaccurate or misleading.
Can there be any doubt that the committee meant and Congress understood that for the purposes of ascertaining the duties upon perfumes thereafter imported it would only bo necessary to refer to paragraph 62 of the act, assuming it became law?
This case as viewed by the majority of the court really involves the right to collect two separate customs duties upon the same importation by virtue of two acts of different dates. It is, at least, doubtful whether the collection of both is authorized thereunder. In such cases, as has often been held, the taxpayer is entitled to the benefit of the doubt.
I would reverse the judgment below.